Morton, J.
The statute establishing the First District Court of Southern Worcester provides that said court for criminal business shall be held in Southbridge on Monday, Wednesday and Friday, and in Webster on Tuesday, Thursday and Saturday, in each week. St. 1871, c. 391, § 4. Fixed terms are thus established, and the justice has no jurisdiction to try criminal offences except at such terms. The record in this case does not show that the defendant was tried at a term held at Webster as required by law. It recites that he was tried “ before the First District Court of Southern Worcester, in the county of Worcester, on the *8eleventh day of February, A. D. 1873.” It does not show that it was at a term of the court held in Webster, the only place where by law the term could be held on that day. The jurisdiction of the Superior Court is wholly appellate, and must appear from the papers in the case. Commonwealth v. Doty, 2 Met. 18. Commonwealth v. Burns, 8 Gray, 482. The papers transmitted to that court do not show that the First District Court of Southern Worcester had jurisdiction of the case, and do not authorize a judgment and sentence against the defendant.
The defendant properly raised the question by a motion to dismiss the complaint, which should be granted, unless the justice of the District Court can file an amended copy of his record, in accordance with the facts, so that the papers will show that the defendant was tried at a term of the court legally held. Commonwealth v. Taylor, ante, 1. Exceptions sustained.